815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Chris BOLGER, Plaintiff-Appellant,v.CITY OF SAGINAW, Saginaw County Sheriff Department, Countyof Saginaw, Michigan State Police, Jim Kelley, R.C. Coulson,Terry R. Manwell, Gwen Williams, H.A. Hauberstricken,Richard R. Street, Barbara J. Kalbfleisch, Joseph G.Defrancesco, John Doe, Defendants-Appellees.
No. 86-1368.
United States Court of Appeals, Sixth Circuit.
March 19, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff brought an action under 42 U.S.C. Sec. 1983 against various individuals and entities in connection with an arrest and detention caused by a mistaken identification.  The district court ultimately entered summary judgment for all defendants, and this appeal followed.  On appeal the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court's judgment.


4
It is therefore ORDERED that the final order of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.